Final order dismissing certiorari proceeding unanimously affirmed, with ten dollars costs and disbursements. The petitioner has mistaken her remedy. If the present classification under the present ordinance  is unreasonable, discriminatory or confiscatory, it would seem that her proper course should be to apply for a permit to erect the desired apartment house, and, in the event of its denial, to seek by mandamus its issuance, attacking the present classification as unreasonable. *773(Matter of Isenbarth v. Bartnett, 237 N. Y. 617.) Present — Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ.